Allow me, Sir, to add my congratulations on your election to the presidency of this important session. Let me also express to the Secretary-General, Mr. Javier Peres de Cuellar, our deep respect for his tireless service to the Organization. And it is with great pleasure that Poland welcomes Namibia and Liechtenstein in our midst. 
During the year that has elapsed since the last session we have witnessed the end of the cold war. The world has changed beyond recognition. However, we now face a novel danger: the armed conflict in the Gulf region, which constitutes an immense challenge to the delicate fabric of new global relationships. 
The key issue of the United Nations political strategy is the prevention of the use of any means, and particularly the use of force, against the existence and independence of any State. This includes the territorial integrity of States.
I have used the term “key issue” because respect for the principles and rules I have mentioned is the premise of any international action and effort with a view to putting into effect the global goals and tasks of the organized international community. The United Nations will be unable to have even modest achievements in any of the basic areas of world co-operation if aggression goes unpunished, frontiers are violated and States are annexed.
Therefore, in considering the effects of Iraqi aggression against Kuwait, we should realize that it is the very sense and the very purpose of our Organization that are at stake. We are at a critical moment. yet we have some reasons for optimism. 
One of them is there fact that the Security Council is, at last, in a position to exercise its lawful powers, which in the past had so often remained dormant in spite of international frictions and conflicts that called for resolute action. 
There has always been - but especially during recent years - much talk, inside and outside the Organization, about the adaptation of structures and methods at the United Nations. In the case of the Iraqi war against Kuwait, the Organization was able to put the powers inscribed in the Charter to their proper use. Allow me to quote the distinguished French jurist the late Judge Guy de Lacharriere, who, discussing the problem of changes in the Organization, rightly asked: “Would not the application of the Charter be the most important reform?”. This is what is in progress now and it should be supported as our standard procedure. If an armed attack occurs against a Member of the United Nations, the Charter, including its Article 51, gives ample room for action aimed at restoring State independence and existing frontiers. 
Another reason for satisfaction is the international response to the Security Council resolutions dealing with the Iraqi aggression.
Poland is implementing them fully and will take any further action that might be ordered or authorized by the Security Council. We have prevented imports from and exports to Iraq and occupied Kuwait, and we have taken other measures in conformity with the Security Council decisions. It should be noted that Polish companies and enterprises have lost a lot of business through the interruption of trade with Iraq and Kuwait. Our support for, and participation in, the United Nations actions has cost us, as of today, $570 million, and we expect this sum to increase at the end of the year to $1.4 billion. These losses come at a moment which is crucial to our economic reform, and they are serious blow to our national effort.
However, I think that certain national and international values cannot be assessed by reference to any measurable or calculable price. They should be fostered and cherished whatever the cost. Without them we lose any sense of purpose. One such value is solidarity among men and women in both national and international dimensions. 
During the past decade the concept and the ethics of solidarity have had an unusual impact on public life in Poland, and this in spite of the obvious counterweight created by the realities of everyday politics. I think that by introducing solidarity as the basic notion of public activity, Poles have shown that in our world of unlimited egoism, violence, and the incredible richness of some and the inhuman deprivations and humiliating poverty of others, there is a better road ahead. The Polish idea and practice of solidarity has had its international impact by contributing to the creation of circumstances propitious to the great event of our time: the fall of totalitarianism in Europe and the resulting unification of Germany. On the day of unification, the Polish nation extends its best wishes and its cordial thoughts to the German nation and looks forward to the forging of a community of interests with its western neighbor. 
Of course, there is a real need for new regional arrangements, and especially one that would respond to the lessons of the present crisis in the Persian Gulf.
Indeed, Poland regrets that up till now the conflict could not have been resolved by peaceful means within the family of Arab nations. With that family, we have always had friendly relations and various ties, and we wish to maintain them, provided the international rule of law is respected.
For these reasons, bearing in mind its relations with Islam in past centuries, and, obviously, being aware of the fact that the present is different from the past, Poland supports the working out of stable and far-sighted policies towards the Arab countries, and generally the Islamic countries - I refer to policies of States participating in the Helsinki process.
However, the more immediate answer today lies in the application of the United Nations Charter. The problem, politically and economically, is global. here we come to the international dimension of solidarity, that is solidarity among peoples and nations. 
In this spirit, Poland has decided to participate in the multinational effort and to send a hospital ship and a field hospital to the Gulf area.
In condemning aggression and occupation we must also remember that other violations of international law have taken place. The law prohibits the taking of hostages in whatever form this might happen. Human rights of foreign nationals in Iraq and in occupied Kuwait should be vindicated. 
Let me, finally, say that in our eyes Kuwait continues to exist as a State, in spite of the invasion and in spite of what has happened after it. It is a rule of both United Nations law and general international law that: 
“No territorial acquisition resulting from the threat or use of force shall be recognized as legal.” (resolution 2625 (XXV), annex, para. 1)
The Republic of Poland adheres to the primacy of the rule of law in inter-State relations. It is with deep satisfaction that I have listened to the words of Mr. Francois Mitterrand, President of the French Republic, on the rule of law in the international community. I subscribe to those words. The United Nations Decade of International Law should enhance the rule of international law and encourage the progressive development and codification of that law. 
During the Decade, more attention should be focused on the important work of the International Law Commission and on the extent to which it fulfills its mandate. The Commission should not engage in topics and discussions which rather belong to the academic field. It should take up the gray legal issues of our time, and at the same time it should elaborate specific law-making treaties on problems promoting the regulation of such issues. In that task there is also room for the Commission’s co-operation with other international agencies. Protection of the environment is a case in point. 
Within the Assembly the role of the Sixth Committee should be enhanced. In particular, both the International Law Commission and the Sixth Committee could have a part in the Assembly procedures whenever the Assembly intends to adopt a law-declaring or law-influencing resolution. Generally, the present role of the Sixth Committee is too static.
One of the safeguards of the rule of law is the functioning of international tribunals. Even the most acute political disputes have their legal aspects, and they can be resolved by judicial bodies. Such settlement no doubt relieves tension and contributes to the elimination of conflicts among States where classical diplomacy proved has impotent. The present considerable number of cases brought before the International Court of Justice at the Hague augurs well for States’ respect for law. 
As promised last year in this Hall, Poland has accepted the compulsory jurisdiction of the Hague Court. 
Poland supports the idea of establishing an international criminal court or other mechanism with jurisdiction over persons. 
Poland attaches great importance to the protection of human rights as a factor in the preservation of peace and democracy. We shall soon adhere to the Optional Protocol to the International Covenant on Civil and Political Rights. We have accepted the competence of the Human Rights Committee under article 41 of that Covenant. We are prepared to become a party to the European Convention on Human Rights and to develop further the human dimension of the Helsinki process. We are considering joining the 1951 Convention relating to the Status of Refugees.
Poland has been actively engaged in work on the Convention on the Rights of the Child. A few days ago the lower chamber of the Polish Parliament, the Diet, adopted a law authorizing the Head of State to ratify the Convention. 
The developments of the past year have reaffirmed the role of the United Nations in peace-keeping. Co-operation among many States, including the permanent members of the Security Council, has enabled the United Nations to carry out those responsibilities. Poland has made a contribution to peacekeeping efforts. More than 16,000 Polish soldiers have served under the United Nations flag in the course of the past 17 years. Poland is ready to continue to participate in peace-keeping operations. 
Poland supports the plan on Cambodia and declares its readiness to join the international mechanism envisaged for the implementation of that plan. 
In that context, it is worth while recalling that the United Nations definition of peace is not negative: According got the Charter, peace does not mean the mere absence of armed conflict. In this increasingly interdependent world, it would be an oversimplification to see military conflicts, nationalism and armaments as the only threats to our common security. The disparity between rich countries and poor countries, between abundance and poverty, is another fundamental challenge to the United Nations. 
The absence of growth in developing countries, massive migration, low living standards which encourage drug trafficking and violence, acquired immune-deficiency syndrome (AIDS), transboundary industrial pollution: all of these are threats confronting mankind.  A new deal consisting of debt reduction, technology transfer, credit lines, direct investment and access to markets seems to be the answer for countries caught in a vicious circle of retrogression, sociopolitical instability and financial crisis. 
External indebtedness stands in the forefront. In our view, there is an urgent need for imaginative debt reduction, including schemes aimed at preventing further polarization between creditors and debtors and at reintegrating debtors into the world economy and world trade. 
Another vital question relates to the environment. His Excellency Mr. Fernando Color, President of the Federative Republic of Brazil, has just made inspiring comments on that question. I should like to refer also to the views just expressed on that problem by Her Excellency Mrs. Danielle de St. Jorre, Minister for Planning and Foreign Affairs of Seychelles. The growing interdependence between economic development and the environment should always be present in our minds. Poland welcomes the Conference on Environment and Development to be held in Brazil in 1992. The recent Conference of Baltic States, held at Ronneby, Sweden, was a good example of the regional approach to the problem. 
Many countries have suffered heavy losses as a result of the present conflict in the Gulf area. His Excellency Mr. Francois Mitterrand included that problem in his four-point proposal. We should create an international mechanism whereby the additional proceeds of oil exporters would be transferred in part to those oil-importing countries which have suffered acutely as a result of the conflict. 
Finally, I wish to say a few words about the changes in Central and Eastern Europe. The one-party system, with its unworkable, centrally planned - or rather misplanned - economy, has given way to parliamentary democracy and the market economy as two interconnected factors. Political freedom and economic reform cannot live without each other. 

The resistance to totalitarianism in my country, as an expression of the longing for freedom, dignity and independence, led to the rise of the Solidarity trade union. The Solidarity trade union rejected the use of force, yet the movement for reform was victorious. The process thus started has now become irreversible, despite hardships inherent in the transition. Poles as a nation and Poland as a State have become sovereign again. We speak with our own voice and have taken our future back into our own hands. 
The legacy of Yalta has thus been relegated to history. The once bipolar world is becoming a multipolar world where the notion of East and West is losing, at any rate politically, all relevance other than geographical relevance.
The transition to a market economy in Central and Eastern Europe is coupled with a structural readjustment. There should be a substantial reduction of debt, a comprehensive technical and capital aid package and improved access to markets. Such a program might draw on the ideas of the Marshall Plan. 
A year ago, after a long period of economic stagnation, Poland embarked upon the difficult road to a market economy, at the cost of unemployment, temporary recession and the ensuing decline in living standards. Primarily, the transition is our own responsibility. None the less, when the success of unprecedented evolution and peaceful change is at stake along with the stability of our part of Europe, external support may prove critical. As th apolitical rift in Europe fades away, it would be an all too great mistake to allow economic divisions to be consolidated.
Mr. President, a few days ago in a newspaper interview you rightly said that previously, political ideologies had wrecked the functioning of the Organization. We are now, I hope, entering an era in which ideologies will be less and less vocal in international politics and in which the role of the ideological factor in relations among States will be greatly reduced and will disappear. We welcome that development. It should enhance the significance of international morality. Her Excellency Mrs. Danielle de St. Jorre just referred, very pertinently, to morality. The presence of morality will, I am sure, prove to be the strongest stabilizing element at a time when the United Nations has become more credible. 